ACCEPTED
                                                                                             14-14-00663-CR
                                                                               FOURTEENTH COURT OF APPEALS
                                                                                           HOUSTON, TEXAS
                                                                                        1/30/2015 4:03:08 PM
                                                                                         CHRISTOPHER PRINE
                                                                                                      CLERK

                                  No. 14-14-00663-CR

                                          In the                            FILED IN
                                   Court of Appeals                  14th COURT OF APPEALS
                                                                        HOUSTON, TEXAS
                                         For the
                                                                     1/30/2015 4:03:08 PM
                            Fourteenth District of Texas             CHRISTOPHER A. PRINE
                                       At Houston                             Clerk


                               

                                       No. 1969753
                      In the County Criminal Court at Law Number 5
                                  Harris County, Texas

                               

                               MARCOS M. FLORES
                                         Appellant
                                           v.
                             THE STATE OF TEXAS
                                         Appellee

                               

     STATE’S THIRD AND FINAL MOTION FOR EXTENSION OF TIME
                IN WHICH TO FILE APPELLATE BRIEF

                               


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

       COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1) and

38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for extension of

time in which to file the State’s brief in this case, and, in support thereof, presents the

following:
       1. In the County Criminal Court at Law Number 5 of Harris County, Texas, in cause

number 1914785, the Appellant was charged with the offense of unlawfully carrying a

weapon, in The State of Texas v. Marcos M. Flores.

       2. In the County Criminal Court at Law Number 5 of Harris County, Texas, in cause

number 1969753, the Appellant filed an application for a pre-trial writ of habeas corpus, in

Ex parte Marcos M. Flores.

       3. On July 7, 2014, the trial court denied relief on the Appellant’s application for a

pre-trial writ of habeas corpus.

       4. A written notice of appeal was timely filed on July 7, 2014.

       5. The Appellant’s brief was filed with this Court on October 13, 2014.

       6. The State’s brief was due to be filed with this Court on January 13, 2015.

       7. An extension of time in which to file the State’s brief is requested until February

13, 2015.

       8. Two previous extensions have been granted to the State.

       9. The undersigned attorney recognizes that this case has been set for submission

before a panel of this Court on March 26, 2015. The State will not be need nor will be

requesting additional extensions of time.

       10. The facts relied upon to explain the need for this extension are:

       With his numerous duties as Chief of the Appellate Division, the undersigned
       assistant district attorney has needed some additional time in order to respond to
       the appellant’s brief in this case. The undersigned attorney is also assigned to
       prepare the State’s briefs in the following cases:

              Ryan Matthew Stairhime               No. PD-1071-14
              Jimmy Earl Drummond                  No. 01-14-00962-CR
       The undersigned attorney has also been called as a witness in the ongoing
       hearing on the application for a post-conviction writ of habeas corpus filed by
       David Mark Temple. Some time has been necessary in order to prepare for that
       testimony.


       WHEREFORE, the State prays that this Court will grant an extension of time until

February 13, 2015, in which to file the State’s brief in this case.


                                                             Respectfully submitted,

                                                             /s/ Alan Curry

                                                             ALAN CURRY
                                                             Assistant District Attorney
                                                             Harris County, Texas
                                                             1201 Franklin, Suite 600
                                                             Houston, Texas 77002
                                                             (713) 755-5826
                                                             TBC No. 05263700
                                                             curry_alan@dao.hctx.net
                              CERTIFICATE OF SERVICE

       This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following addresses on January 30, 2015:

       Carmen M. Roe
       Attorney at Law
       440 Louisiana, Suite 900
       Houston, Texas 77002


                                                          /s/ Alan Curry

                                                          ALAN CURRY
                                                          Assistant District Attorney
                                                          Harris County, Texas
                                                          1201 Franklin, Suite 600
                                                          Houston, Texas 77002
                                                          (713) 755-5826
                                                          TBC No. 05263700
                                                          curry_alan@dao.hctx.net

Date: January 30, 2015